DOCUMENTS UNDER SEAL
                    Case 3:20-cr-00266-WHA Document 30 Filed 11/16/20 Page 100:03
                                                         TOTAL TIME (m ins):
                                                                             of 1
M AGISTRATE JUDGE                        DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                           Ada Means                                  12:02-12:05     (Recorded by Zoom)
MAGISTRATE JUDGE                         DATE                                     NEW CASE        CASE NUMBER
Jacqueline Scott Corley                 November 16, 2020                                         CR20-0266 WHA
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                  PD.     RET.
Michael Brent Rothenberg                           N       P      Angela Chuang                         APPT.
U.S. ATTORNEY                            INTERPRETER                          FIN. AFFT               COUNSEL APPT'D
Kyle Waldinger & Nicholas Walsh         Not required                          SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR              PARTIAL PAYMENT
                             Pepper Friesen                        APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                        STATUS
                                                                                                          TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT            BOND HEARING          IA REV PROB. or            OTHER
                                                                               or S/R
       DETENTION HRG              ID / REMOV HRG         CHANGE PLEA           PROB. REVOC.               ATTY APPT
                                                                                                          HEARING 00:03
                                                   INITIAL APPEARANCE
        ADVISED                ADVISED                  NAME AS CHARGED            TRUE NAME:
        OF RIGHTS              OF CHARGES               IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON             READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT               SUBSTANCE
                                                       RELEASE
      RELEASED            ISSUED                   AMT OF SECURITY        SPECIAL NOTES               PASSPORT
      ON O/R              APPEARANCE BOND          $                                                  SURRENDERED
                                                                                                      DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                    REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                DETAINED         RELEASED      DETENTION HEARING             REMANDED
      FOR             SERVICES                                               AND FORMAL FINDINGS           TO CUSTODY
      DETENTION       REPORT                                                 W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                          PLEA
   CONSENT                    NOT GUILTY                 GUILTY                   GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                CHANGE OF PLEA             PLEA AGREEMENT           OTHER:
   REPORT ORDERED                                        FILED
                                                       CONTINUANCE
TO:                              ATTY APPT                BOND                STATUS RE:
December 15, 2020                HEARING                  HEARING             CONSENT                   TRIAL SET

AT:                              SUBMIT FINAN.            PRELIMINARY         CHANGE OF                 67$786
                                 AFFIDAVIT                HEARING             PLEA
12:00 p.m.                                                BBBBBBBBBBBBB
BEFORE HON.                      DETENTION                $55$,*1MENT          MOTIONS                  JUDGMENT &
                                 HEARING                                                                SENTENCING
WHA
       TIME W AIVED              TIME EXCLUDABLE          IDENTITY /          PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC           REMOVAL             CONFERENCE                HEARING
                                 3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
All parties appeared by Zoom videoconference. Defendant consented to proceed by Zoom videoconference. Ms. Chuang is
appointed as counsel this date.
CC: JSC & WHA
                                                                                     DOCUMENT NUMBER:
